Case 2:12-md-02327 Document 9120 Filed 05/12/20 Page 1 of 3 PageID #: 215160




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    CHARLESTON DIVISION
IN RE: ETHICON, INC.,
PELVIC REPAIR SYSTEMS
PRODUCTS LIABILITY LITIGATION                               MDL NO. 2327
____________________________________________________________________________
THIS DOCUMENT RELATES TO
THE CASES ON EXHIBIT A


                                              ORDER


        Pending in the cases on Exhibit A is Plaintiffs’ Motion to Strike Defendant’s Non-Retained

Experts in Violation of the Court’s Pretrial Order, filed at the ECF Numbers indicated on Exhibit

A. In each of the cases on Exhibit A, plaintiffs seek an order limiting or excluding the non-retained

expert witnesses designated by the Ethicon defendants because in addition to the five expert

witnesses identified by the Ethicon defendants, they identified additional non-retained experts in

excess of five in violation of the court’s pretrial orders.

        From the beginning of these MDLs, the court ordered in every single docket control order,

including the ones entered in the cases on Exhibit A, that “the plaintiffs and each defendant are

limited to no more than five experts per case (exclusive of treating physicians).” To the extent

the Ethicon defendants named more than five experts, these experts are stricken. Accordingly, the

court ORDERS that Plaintiffs’ Motion to Strike Defendant’s Non-Retained Experts in Violation

of the Court’s Pretrial Order identified by ECF Number on Exhibit A, are GRANTED to the extent

plaintiffs seek an order excluding expert witnesses designated by the Ethicon defendants in excess

of five. Plaintiffs’ Motion is otherwise DENIED.
Case 2:12-md-02327 Document 9120 Filed 05/12/20 Page 2 of 3 PageID #: 215161



       The court DIRECTS the Clerk to send a copy of the order to counsel of record and any

unrepresented party in the cases on Exhibit A.


                                     ENTER: May 12, 2020




                                                 2
      Case 2:12-md-02327 Document 9120 Filed 05/12/20 Page 3 of 3 PageID #: 215162



                                      Exhibit A




Civil Action Number       ECF Number of Motion


2:14-cv-6455              47


2:14-cv-10221             38 and 39
